Title: On the Proposed Conference at Hartford with the Comte de Rochambeau and the Chevalier de Ternay, [August 1780]
From: Hamilton, Alexander
To: 


[August, 1780]
The Marquis De la Fayette by your order proposed New York as the object of the intended cooperation and assured the Count De Rochambeau that by a certain period we should have fourteen thousand Continental troops and six thousand militia, and shortly after four or six thousand more.
It is of great importance to us that it should appear we are ready and in condition to act; our allies not. It will therefore be good policy to keep out of sight the disappointments we met with in the number of men &c. and to hold up the idea that we should have been prepared to cooperate. The contrary will have several ill effects—it will discredit us with the Court of France, it will argue either that we wished to deceive, or that we did not understand our true resources, the former w⟨ould⟩ be a reflection upon our honesty the latte⟨r⟩ upon our judgment, and either would prod⟨uce⟩ an injurious distrust of our future engage⟨ments.⟩ If we are pushed about our present force we may say that we have exclusive of mi⟨litia⟩ between twelve and thirteen thousand men, the deficiency arises from our having ordered back the Maryland troops to reinforce the Southern army, despairing of an operation ⟨there.⟩ It may be added by the way without laying much stress upon it, that the States relaxed their exertions to complete their batalions on finding the probability of an expedition against New York decrease.


Including the infantry of Sheldon and Lee Major Gibbes corps and Livingstons regiment Our Continental force in this quarter may well be estimated at
10800




The Regiment at Rhode Island is
500


The two Connecticut state Regts.
800


The Jersey state Regts. that may be had for the occasion
  400



12.500


Besides the 12500—Van Schaicks Regiment and the German batalion may be counted upon which will make our Continental and state troops near thirteen thousand; so that saying we are between twelve and thirteen thousand exclusive of Militia is, as near the truth as the most rigid good faith requires.

It will be necessary however that we should confess our wants and weaknesses very fuly. We must paint the distresses of our finances of the army, the impossibility of bringing out the resources of the Country much longer, unless by the help of a foreign loan, the necessity of activity if practicable on any reasonable ground; but we must carefully inculcate this distinction that though we cannot count upon continued exertions for future and remote operations; yet the states from a desire of getting rid of the present embarrassments by one decisive stroke, there is every reason to believe would have given us effectual aid in the expedition which was in contemplation. In painting the distresses of the army we must be silent on the want of provisions at this time, because the Count will infer too much from it.
As to operations in my opinion we should propose three plans—
If a decided superiority is acquired before the end of this Month and the Admiral will engage immediately to take possession of the harbour of New York and cooperate to the end of the expedition, till the siege is carried or is raised, New York should still be attempted. While He goes round to the Hook the army should proceed down the Sound under a proper convoy either to join us or throw itself upon Long Island to act against Brookline as circumstances may point out. If the operations of the fleet and the dispositions of the enemy put it in our power to throw the army upon York Island in the first instance it ought to be done—a part intrenched before the enemy’s lines and the rest thrown upon Long Island to establish itself before Brookline. I would content myself to leave in the intrenchments 6000 Continental troops and 6000 Militia; the remainder of the army if thought necessary for security might cross to Long Island; there take a camp as near Brooklin as might be thought expedient and intrench ten thousand men; of which eight to be regular troops two militia; the remainder to recross to York Island. By this plan the operations against York Island and Long Island may go on at the same time. The french troops must join us to make good our ground upon York Island; otherwise the operation might be critical.
If the fleet should be retarded in gaining full possession of the harbour and the enemy’s dispositions should make it dangerous to force our way in the first instance upon the Island, then we may intrench a corps of ten thousand men (of which four or five thousand to be Continental troops) at Frogs neck or some other advantageous spot in West Chester and proceed with the main body of the army to Brooklyne to reduce that post. This movement and the operations of the fleet will oblige the enemy to collect their force at their works near the city; by the time Brookline was carried, the fleet in all probability will have gained the harbour, and in either case the enemy cannot remain at their advanced posts, for we might then throw ourselves into their rear and cut them off from their supplies. We shall by this time find no difficulty in establishing ourselves on the Island in front of the enemys lines and beginning our approaches. Brookline being carried some momentary repairs must be given to it, and a garrison sufficient to be secure against a coup de main left to defend it and the posts near it and to bombard the city, while the rest of the army with the part intrenched at West Chester unite on York Island. The precise mode of effecting this will be determined by the circumstance of the moment.
In the first plan after Brookline is carried it must be garrisoned in like manner, and the remaining troops must rejoin those on York Island to push the approaches with the greater vigor and efficacy.
The fleet so soon as it gets possession of the harbour must clear the North River by such methods as the Admiral thinks best. To force the passage on York Island on the first plan, the army will extend from the North River to the Sound, with all the boats of the fleet and all that can be collected in the North River and in the Sound on each flank; the position of the enemy will decide the rest.
Should not the fleet arrive in time for New York and should a decided naval superiority be afterwards required, we must attempt the relief of the Southern states. The french troops will embark where they are. A corps of four thousand American troops will embark in the Delaware. The french fleet will be convoyed to the mouth of the Delaware and there form a junction with the American corps and proceed to Charles Town. The troops will move by water as Sir Henry Clinton did by way of Wappoo Cut&c. till it can arrive before Charles Town.

A landing in South Carolina will make the enemy draw in all their out posts and General Gates may approach Charles Town in proportion to form a junction there with the army under your command. Perhaps it may be found expedient to detach immediately into Georgia to regain possession of the state; but the circumstances on the spot will best decide this.
The fleet after protecting the landing may return to cruise off New York and protect the successive supplies going to the allied army. Its station when it finds it necessary to go into port should be  road Chesapaek bay. Most of the transports may be sent away with it. Some frigates must be left—superior to the enemys naval force. It would be useful to gain possession of Charles Town harbour if it can be effected, to exclude the enemy from supplies.
Any vessels which may be laden in the Eastern ports with provisions &c. for us must be convoyed to the Delaware.
We should have a train of seige artillery of 60 pieces of ordnance with a proportion of stores for both armies. ⟨It should⟩ if possible set out with three months ⟨supplies.⟩ If we embark so as to arrive ⟨sometime in⟩ November, it would be the ⟨most⟩ convenient season.
After reducing ⟨Charles⟩ Town a sufficient force must be ⟨sent to⟩ Savannah, St Augustine &c.
If for want of a naval superiority we can attempt neither New York nor Charles Town we should endeavour to make a Winter expedition into Canada. The force I would propose for this would be five thousand men, half French troops half American. The Count De Rochambeau to engage him in the enterprise should be chief in the expedition; Major General Greene should command the American corps. The Marquis should go under him; it would be well to let the latter have the chief command, but the people might not be satisfied with it. There are political reasons which would induce me to prefer Greene. I do not think, The Commander in Chief should go; for two reasons—the one already mentioned respecting Rochambeau and the general situation of the Country, which requires his presence and influence within the states; for in the present crisis there is no saying what may happen and Congress stand in need of support.
In order to this, I would endeavour to have Magazines of bread & forage at Coos and at Albany—snow shoes &c. provided. I would encourage the late offer from the grants concerning one, and write to the state of New York concerning the other. These Magazines will ⟨be⟩ useful on any supposition.
I prefer the route by Coos ⟨for⟩ the expedition.
The army should go light ⟨in⟩ the first instance; but after having established ⟨itse⟩lf at Montreal, a train of seige Artillery ⟨sho⟩uld follow and every preparation should ⟨be⟩ made to break ground before Quebec ⟨as⟩ early as the season will permit & too soon for succours to come up the River St. Laurance; for till the capital is carried, I think nothing done. Perhaps we may be able to carry it by assult.
As we may not have specie to maintain our part of the expedition we must endeavour to make this arrangement—The Count De Rochambeau to advance the money to procure such additional supplies as we cannot send, we to deliver flour &c. here for that part of the French troops which remains and the account to be afterwards liquidated. The difficulty of supplying our troops may not be so great as may at first sight seem; for when the St. Laurance is once open we may have a water transportation for such flour &c. as we think proper to send. The giving Count ⟨De⟩ Rochambeau the chief direction of the expedition will be a strong motive to engage him in this agreement.
We should endeavour at all events to get the Count to send the fleet to Boston and come with the army this way; at least this should be done as the Winter approaches. It will have many advantages; it will prevent the enemy detaching from New York to push their advantages in the Southern states; it will enable us to take advantage of their faults; it will prevent the evils we have to apprehend from the diminution of our army in the Winter; it will enable us to detach to the Southward if we should find it necessary.
Should the Canadian expedition take place, the remainder of the troops should by all means join us.
